DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 01/24/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that “the slot of Gitis does not extend from free end of the flexible assembly to the fixed end of the flexible assembly between two symmetrical longitudinal flexures”, the examiner respectfully disagrees. The examiner respectfully submits that Gitis teaches the flexible beam 12 comprises thinned portions to impart anisotropic flexibility to the beam required for increasing the sensitivity of the sensor and slot 18 that extend from from the fixed end block 16 to the free end block 14. 
In response to the applicant’s argument that “Gitis does not disclose an interrupter positioning slot disposed at the fixed end side of the slot”, the examiner respectfully disagrees. Lacking further description, the recited “interrupter positioning slot” is just another slot as part of the flexible assembly. In this case, the examiner respectfully submits that Gitis teaches notch 22 the fixed end 16 of the flexible beam. 
In response to the applicant’s argument that Gitis does not disclose “strain gauge sensor placed on either one of the symmetrical longitudinal flexures”, the examiner respectfully disagrees. The examiner respectfully submits that Gitis teaches the strain gauge 38 disposed on the surface area S1 which is on the upper portion of one of the symmetrically thinned portions of the flexible beam 20 and the strain gauge 40 disposed on the surface area S2 which is on the right side of one of the symmetrically thinned portions of the flexible beam 20 (see Fig. 1). 
In response to the applicant’s argument that “modifying Gitis to reach the present application would require a substantial reconstruction and redesign of the elements shown in Gitis since one would have to redesign the slot of the cited reference Gitis to extend from free end of the flexible assembly to the fixed end of the flexible assembly between two symmetrical longitudinal flexibles”, the examiner respectfully disagrees. The examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the phrase “sufficiently long” is a relative term of degree which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is respectfully requested.
Regarding claims 18 and 19, the claims are indefinite because they are both dependent on the currently canceled claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gitis et al. (U.S. Pat. No. 6,324,918) (hereafter Gitis) in view of Meritt (U.S. Pat. No. 10,520,377) (hereafter Meritt).
Regarding claim 1, Gitis teaches a force sensing system comprising 
one flexible assembly (i.e., the sensor 10) (see Fig. 1A) having a fixed end (i.e., end block 16) (see Fig. 3) and a free end (i.e., end block 14) (see Fig. 3), 
two symmetrical longitudinal flexures extending between said fixed end and said free end (i.e., flexible beam 12 comprising thinned portions of the beam 12) (see Fig. 1A), with a mounting element at the free end of said flexible assembly (i.e., probe 44) (see Fig. 3), 
said friction force sensing system further comprising a sensor unit in connection with said flexible assembly (i.e., sensing elements 38 and 40) (see Fig. 3) in the manner that a free end of said mounting element provides a force application point for the measurement of friction forces (i.e., probe 44 comes in contact with rotating disk 46. Application of force F1 causes interaction between the probe 44 and the test material disk 46. The values of the resistances are measured in the friction force tester as the reaction force FR and friction force FFR) (see Column 4, lines 35-65), 
wherein a slot extends from free end of the flexible assembly to the fixed end of the flexible assembly between the two symmetrical longitudinal flexures (i.e., symmetrically-shaped slots 18 and 20) (see Fig. 1A), an interrupter repositioning slot is disposed at the fixed end side of the slot (i.e., notch 22) (see Fig. 1A), and a strain gauge sensor is placed on sides neighboring the fixed end of the flexible assembly (i.e., sensing element 38) (see Fig. 3); but does not explicitly teach that the strain gauge sensor is placed on either one of the symmetrical longitudinal flexures.
Regarding the placement of the strain gauge sensor, Meritt teaches a strain gauge sensor is placed on either one of the symmetrical longitudinal flexures (i.e., strain gauges 160a-d are mounted on the split-beam flexure 115 where the strains on the first beam 130 and the second beam 140 are at least significantly greater than the average strain over the split-beam flexure 115 or, preferably, where the strain is the maximum over the split-beam flexure 115) (see Column 5, lines 27-47) at sides neighboring the fixed end of the flexible assembly (i.e., strain gauges 160c-d are proximate the end of the split-beam flexure 115 near base 110) (see Fig. 4A). In view of the teaching of Meritt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the strain gauge sensors on the symmetrical longitudinal flexures in order to expose the sensor to the locations where strain is the maximum, so as to improve the sensitivity of the device.
Regarding claim 10, Gitis teaches that the flexible assembly is a monolithic body (see Fig. 1A). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)).
Regarding claim 18, Gitis teaches a strain gauge sensor is placed at sides neighboring the fixed end of the flexible assembly (i.e., sensing element 38) (see Fig. 3).
Regarding the placement of the strain gauge sensor, Meritt teaches a strain gauge sensor is placed on either one of the symmetrical longitudinal flexures (i.e., strain gauges 160a-d are mounted on the split-beam flexure 115 where the strains on the first beam 130 and the second beam 140 are at least significantly greater than the average strain over the split-beam flexure 115 or, preferably, where the strain is the maximum over the split-beam flexure 115) (see Column 5, lines 27-47) at sides neighboring the fixed end of the flexible assembly (i.e., strain gauges 160c-d are proximate the end of the split-beam flexure 115 near base 110) (see Fig. 4A). In view of the teaching of Meritt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the strain gauge sensors on the symmetrical longitudinal flexures in order to expose the sensor to the locations where strain is the maximum, so as to improve the sensitivity of the device.
Claims 4-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gitis et al. (U.S. Pat. No. 6,324,918) (hereafter Gitis) in view of Meritt (U.S. Pat. No. 10,520,377) (hereafter Meritt) and in further view of Nevshupa et al. (U.S. Pat. No. 8,789,430) (hereafter Nevshupa).
Gitis as disclosed above does not directly or explicitly teach a photointerrupter sensor and an interrupter in claims 4-9, 11-16, and 19. However, Nevshupa teaches details of the photointerrupter as outlined below:
Regarding claim 4, Nevshupa teaches a photointerrupter sensor (i.e., sensor 42 can be a laser interferometric sensor) (see Column 3, line 24, to Column 6, line 67) is attached on the fixed end of the flexible assembly (i.e., the sensor is coupled to fixed end of flexible members 20) (see Fig. 1). 
Regarding claim 5, Nevshupa teaches an interrupter with a blocking extension (i.e., strips 20, wherein the measuring surface of the sensor towards the surface of the support 10, wherein the movement of support 30 with respect to support 10 which occurs die to the deformation of the parallel leaf springs 20 is measured using sensor 42) (see Column 3, line 24, to Column 6, line 67) in a structural relation with the flexible assembly is provided such that said blocking extension extends into a gap portion of said flexible assembly such that deflection of said interrupter within the photointerrupter sensor enables the measurement of friction forces (i.e., the amount of movement of the flexible members 20 is measured by sensor 42, wherein the force F is determined from the movement value measured with the sensor) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 6, Nevshupa teaches that the interrupter comprises a support means for fixedly accommodating said mounting element connecting said support means to the free end of said flexible assembly (i.e., support 10) (see Fig. 4). 
Regarding claim 7, Nevshupa teaches that the photointerrupter sensor is an optocoupler sensor (i.e., when the senor 42 is an optical sensor, the sensor 42 is the receiver and the flexible strip 20 is the reflector) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 8, Nevshupa teaches that said interrupter is attached to said free end via a screw (i.e., screws 26) (see Fig. 4). 
Regarding claim 9, Nevshupa teaches that the force applied on the tip of said screw at a force application point deflects said free end of the flexible assembly and the latter to deflect the flexures thereof (i.e., the movement of support 30 with respect to support 10 which occurs die to the deformation of the parallel leaf springs 20 is measured using sensor 42) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 11, Nevshupa teaches that the interrupter is a monolithic body (i.e., leaf springs 20) (see Fig. 3 and 4). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art) (see MPEP 2144.04 (V-B))
Regarding claim 12, Nevshupa teaches that the flexible assembly is a monolithic body (i.e., it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art) (see MPEP 2144.04 (V-B)), and the interrupter is a monolithic body, and wherein the flexible assembly and interrupter are manufactured from a group including plastic, aluminum, steel and titanium alloys (i.e., the materials for manufacturing the components of the device belong to the group of: stainless steel, cooper and cooper alloys, titanium and titanium alloys, aluminum and aluminum alloys, etc.) (see Column 3, line 24, to Column 6, line 67). Furthermore, it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 13, Nevshupa teaches the longitudinal flexures are sufficiently long to accommodate the movement of said blocking extension (i.e., the sensor 42 is fixed on a L-shaped plate 43 with a clamp 40) (see Fig. 4), wherein the two symmetrical longitudinal flexures are taught by Gitis as discussed above.  
Regarding claim 14, Nevshupa teaches that movement of the blocking extension to and for under the applied force at the force application point interrupts the light transmission in said photointerrupter sensor (i.e., the amount of movement of the flexible members 20 is measured by sensor 42, wherein the force F is determined from the movement value measured with the sensor) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 15, Nevshupa teaches that the interrupter is a light blocker (i.e., leaf springs 20) (see Fig. 3 and 4). 
Regarding claim 16, Nevshupa teaches that the support means of said interrupter comprises a mounting housing cut within said support means, allowing adjustment of the position of the blocking extension so as to extend into said photointerrupter sensor (i.e., the angular position of the assembly of the support 80 with the burin or punch 5 can thus be adjusted with respect to the surface in which the force to be measured is exerted) (see Column 3, line 24, to Column 6, line 67). 
Regarding claim 19, Nevshupa teaches a photointerrupter sensor (i.e., sensor 42 can be a laser interferometric sensor) (see Column 3, line 24, to Column 6, line 67) is attached on the fixed end of the flexible assembly (i.e., the sensor is coupled to fixed end of flexible members 20) (see Fig. 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gitis et al (U.S. Pat. No. 6,324,918) (hereafter Gitis) in view of Meritt (U.S. Pat. No. 10,520,377) (hereafter Meritt) and in further view of Adams, Jr (U.S. Pat. No. 9,581,534) (hereafter Adams)
Regarding claim 17, Gitis as disclosed above does not directly or explicitly teach a friction force measuring method. 
Regarding the method Adams teaches a friction force measuring method comprising the following steps: 
a) fixedly attaching the friction force sensing system (i.e., tribometer 10) (see Fig. 2) to a vertical surface (i.e., rigid frame 12) (see Fig. 2), 
b) rotating a horizontally extending rotary plate (i.e., wear surface 18) (see Fig. 1) with a first test specimen placed on top of the same (i.e., test sample 28 in engagement with the ware surface) (see Fig. 1), 
c) measuring friction force between said first test specimen and said rotary plate coated with the second specimen (i.e., the surface of the wear surface may have a specific finish or flatness; or oil may be sprayed, flooded or provided in for the lubricant test) (see Column 5, line 44, to Column 6, line 6; and Column 12, line 5, to column 13, line 17) when said first test specimen pushes the force application point of the friction force sensing system by way of rotation of the rotary plate (i.e., wear the test sample is intended to be tested for its performance of ear characteristic when in sliding contact with the chosen wear surface 18) (see Column 6, line 7, to Column 8, line 13). In view of the teaching of Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tested for wear of a test specimen and a selecting test surface and including a lubricant test in order to measure the performance of materials relating to friction and wear when tested under different conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855